Citation Nr: 0432670	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  98-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from January 1987 to April 
1987.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision of the Albuquerque, 
New Mexico, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This case has previously come before the Board.  In April 
2002, the Board denied service connection for a seizure 
disorder and an acquired psychiatric disorder.  The Secretary 
and the appellant (the parties) filed a joint motion for 
remand, citing VCAA and waiver provisions.  In January 2004, 
the Court vacated the Board's April 2002 decision.  The case 
has been returned to the Board for further appellate review 
consistent with the Order.

The appellant was afforded a travel board hearing before the 
undersigned Veterans Law Judge in January 2002.  A transcript 
of the hearing has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The agency of original jurisdiction (AOJ) has not issued a 
sufficient VCAA letter.  The VCAA letter issued did not 
notify the appellant of the evidence he was required to 
provide and which evidence the VA was required to obtain.  

The Board notes that additional evidence has been submitted.  
The AOJ has not had an opportunity to review the additional 
evidence. 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1. The AOJ shall comply with the order 
of the Court.

2.  The AOJ should issue a VCAA letter 
notifying the appellant what evidence he 
must submit and what evidence VA will 
obtain.  Proper subsequent process should 
be provided.  

3.  The AOJ should review the additional 
evidence submitted.  

4.  The appellant is advised, that if he 
has or is able to obtain, evidence 
relevant to his claims, that evidence 
must be submitted by him.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




